          Case 1:17-cr-00548-PAC Document 452 Filed 01/28/21 Page 1 of 1




                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007


                                                      January 28, 2021
VIA ECF
The Honorable Paul A. Crotty
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007
       Re:     United States v. Schulte, No. 17 Cr. 548 (PAC)

Dear Judge Crotty:

       I am an Assistant U.S. Attorney in this Office’s Civil Division, which represents the United
States, as well as its employees sued in their official capacity, in habeas petitions challenging
conditions of confinement and seeking relief under 28 U.S.C. § 2241. The Bureau of Prisons
informed me today that, as of yesterday, MCC has a new interim warden, Eric Williams. Thus, for
the reasons described in our prior letter, see Dkt. No. 450, the proper respondent to any habeas
petition by Mr. Schulte challenging his conditions of confinement is Eric Williams.

      We thank the Court for its consideration of this matter.

                                                     Respectfully,

                                                     AUDREY STRAUSS
                                                     United States Attorney

                                              By:    /s/ Charles S. Jacob
                                                      CHARLES S. JACOB
                                                     Assistant United States Attorney
                                                     86 Chambers Street, Third Floor
                                                     New York, NY 10007
                                                     Tel: (212) 637-2725
                                                     Fax: (212) 637-2702
                                                     charles.jacob@usdoj.gov

cc: Counsel of Record (via ECF)




                                                 1
